Title: To Alexander Hamilton from James McHenry, 12 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department August 12th. 1799
          
          I have directed one Sergeant and twenty privates Suits of Infantry Clothing to be forwarded to the address of Captain Staats Morris.
          If you will direct him to send me a Return of the number and kind of the Articles of Clothing sufficient for his Company during the Winter I will take measures for furnishing him with a supply—Request him to inform you whether there are Taylors sufficient in his Company to make the Coats and who would do so provided they received a small compensation for their work, and the amount of compensation for each Coat—
          I am Sir with great respect Your obedt servant
          
            James McHenry
            Major General Hamilton New York
          
        